In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-090 CV

____________________


CHARLES LYONS, Appellant


V.


NICOLE M. BROWN, Appellee




On Appeal from the 317th District Court
Jefferson County, Texas

Trial Cause No. C-1597




MEMORANDUM OPINION 
	Charles Lyons brings this pro se appeal from the trial court's grant of a protective
order that prohibits him from contacting or communicating with Nicole Brown or her three
minor children.  We affirm.
	Brown, who formerly lived with Lyons, applied for the protective order.  In support,
she filed an affidavit stating that Lyons threatened her with a gun and also threatened to burn
her house down while she and her children were inside.  Lyons is not the father of any of
Brown's children.  
	On appeal, Lyons complains that "[a]ll the evidence was not presented, nor did my
witnesses [testify]."  We interpret this complaint as an assertion that the trial court abused
its discretion by not allowing Lyons to present his witnesses or other evidence.
	Both Lyons and Brown represented themselves at the hearing on Brown's application. 
Brown testified on her behalf and Lyons cross-examined her, during which he interjected his
version of the facts.  Ultimately, the court asked:  "Anything else by either one of you?" 
Lyons responded by providing a document that he contends proved that Brown was violent. 
Brown protested that the records were not hers.  The court reviewed the document and
informed Lyons that the document related to Brown's husband, not to Brown.  Lyons replied: 
"Oh, okay."  
	The record shows that the trial court did not refuse to allow Lyons to present witnesses
or other evidence.  Thus, the trial court did not abuse its discretion.  See City of Brownsville
v. Alvarado, 897 S.W.2d 750, 753-54 (Tex. 1995) (finding that a party appealing  from an
adverse evidentiary ruling must not only establish a clear abuse of discretion but also
demonstrate how the case turned on the particular evidence admitted or excluded).  We
overrule Lyons's issue.
	The trial court's judgment is affirmed.
	AFFIRMED.
								____________________________
									HOLLIS HORTON
										Justice

Submitted on September 26, 2006
Opinion Delivered November 22, 2006
Before Gaultney, Kreger, and Horton, JJ.